 


115 HRES 55 EH: Providing for consideration of the bill (H.R. 7) to prohibit taxpayer funded abortions.
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 55 
In the House of Representatives, U. S.,

January 24, 2017
 
RESOLUTION 
Providing for consideration of the bill (H.R. 7) to prohibit taxpayer funded abortions. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 7) to prohibit taxpayer funded abortions. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; and (2) one motion to recommit.   Karen L. Haas,Clerk. 